Exhibit 10-cc AT&T INC. CASH DEFERRAL PLAN Adopted November 19, 2004 As amended through November 15, 2007 Article 1 - Statement of Purpose The purpose of the Cash Deferral Plan (“Plan”) is to provide savings opportunities to a select group of management employees of AT&TInc. (“AT&T”) and its Subsidiaries. Article 2 - Definitions For the purpose of this Plan, the following words and phrases shall have the meanings indicated, unless the context indicates otherwise: Base Compensation.The following types of cash-based compensation paid by an Employer (but not including payments made by a non-Employer, such as state disability payments), before reduction due to any contribution pursuant to this Plan or reduction pursuant to any deferral plan of an Employer, including but not limited to a plan that includes a qualified cash or deferral arrangement under Section 401(k) of the Code: (a) base salary; (b) lump sum payments in lieu of a base salary increase;and (c) Team Award. Payments by an Employer under a disability plan made in lieu of any compensation describedabove, shall be deemed to be a part of the respective form of compensation it replaces for purposes of this definition.Base Compensation does not include zone allowances or any other geographical differential and shall not include payments made in lieu of unused vacation or other paid days off, and such payments shall not be contributed to this Plan. Determinations by AT&T (the Committee with respect to Officer Level Employees) of the items that make up Base Compensation shall be final.The Committee may, from time to time, add or subtract types of compensation to or from the definition of“Base Compensation” provided, however, any such addition or subtraction shallbe effective only with respect to the next period in which a Participant may make an election to establish a Cash Deferral Account. Business Day.Any day during regular business hours that AT&T is open for business. Cash Deferral Account or Account The Account or Accounts established annually by an election by a Participant to make Employee Contributions to the Plan with each account relating to a Plan Year.For each Plan Year after 2008, there shall be a separate Cash Deferral Account for Base Compensation (excluding Team Award) and a separate Cash Deferral Account for the Short Term Incentive Award and/or Team Award.Earnings on each of Employee Contributions shall accrue to the respective Cash Deferral Accounts where they are earned Page 1 Change in Control.With respect to AT&T’s direct and indirect ownership of an Employer, a “Change in the effective control of a Corporation,” as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)(A)(1), regardless of whether the Employer is a corporation or non corporate entity as permitted by the regulation, and using “50 percent” in lieu of “30 percent” in such regulation.A Change in Control will not apply to AT&T itself. Chief Executive Officer.The Chief Executive Officer of AT&T Inc. Code.References to the Code shall be to provisions of the Internal Revenue Code, as amended, including regulations promulgated thereunder and successor provisions.Similarly, references to regulations shall include amendments and successor provisions. Committee.The Human Resources Committee of the Board of Directors of AT&T Inc. Disability.
